251 Ga. 510 (1983)
307 S.E.2d 488
IN THE MATTER OF HAUPT.
SUPREME COURT DISCIPLINARY NOS. 242 and 261)
Supreme Court of Georgia.
Decided October 4, 1983.
Omer W. Franklin, Jr., General Counsel State Bar, Joe David *512 Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
Respondent is an attorney licensed to practice law in this state. He has been found by the State Disciplinary Board to have violated *511 Standards 4, 61, 63 and 65 of the Rules and Regulations for the Organization and Government of the State Bar of Georgia. 219 Ga. 873; 241 Ga. 643; 243 Ga. 875. The State Disciplinary Board recommends disbarment. We agree.
Respondent failed to appear for the hearing scheduled before the Special Master. Though he requested oral argument before this court, he did not appear. In his briefs he contends the State Bar failed to carry its burden of proof before the Special Master. We find the allegations of the petition supported by the evidence. From that evidence the Special Master was authorized to reach the following findings of fact.
In Docket No. 242 attorney Haupt represented a client in a damage suit which resulted in a settlement for $5,000. A draft in that amount from the insurer was deposited to respondent's trust account on May 20, 1981. Despite numerous inquiries made of respondent the client was unable to secure her share of the settlement proceeds until August 18, 1981, and then only with the aid of another attorney.
In Supreme Court Docket No. 261 respondent represented a claimant in a workers' compensation claim. Respondent received a check in payment of the claim which was payable to both respondent and the claimant. The claimant endorsed the check. It was deposited to respondent's trust account at a local bank. On July 28, 1980 respondent's secretary issued a check to the claimant in the amount of $246.68. When the claimant presented the check at the bank he was informed the account contained insufficient funds to cover the check. Over a period of about a month the claimant presented the check to the local bank approximately 12 times but was advised each time there were insufficient funds. The claimant then obtained a warrant for the respondent's arrest, whereupon he received $246.68 in cash in respondent's office.
We point out that respondent was before this court a year ago. In the Matter of Haupt, 250 Ga. 422 (297 SE2d 284) (1982). At that time we determined that disbarment was too harsh a penalty. We conclude now that it is the only appropriate penalty.
Respondent, Reginald C. Haupt, Jr. is hereby disbarred from the practice of law in the State of Georgia. His name shall be struck from the roll of attorneys.
All the Justices concur.